DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II to claims 6-10 in the reply filed on 5/24/2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.

Claim Interpretation
For the purpose of examination, it will be assumed that “relative humidity” indicates a present state of absolute humidity relative to a maximum humidity given the same temperature. This is supported as per [0050] and [0058] of the printed application.
It is further noted that claim 6 has an optional step of “increasing humidity.” As the increasing process occurs when hydrogen with relative humidity less than 100% is supplied to the anode, it is not a required step if the hydrogen is at 100% relative humidity. This further impacts claims 8-10 as they are further not required if hydrogen with 100% relative humidity is supplied to the anode.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 stopping the increasing of the humidity when the resistance lowers. This is predicated on an increase in the resistance occurring to incur supplying an increased humidity gas stream to the anode/cathode. This is claim 9, thus for appropriate examination, claim 10 seems to be required to be dependent on claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0211679 of Wong et al in view of US 2016/0053387 of Kutchcoskie et al, US 2013/0092549 of Spurgeon et al and US 2021/0147986 of Thomassen et al.
As to claims 6 and 9-10, Wong teaches of a method comprising:
applying a voltage between an anode and a cathode to pressurize and send hydrogen which is supplied to the anode to the cathode in an electrochemical hydrogen pump that includes a proton- conductive electrolyte membrane, the anode which is provided to a first main surface of the proton- conductive electrolyte membrane, and the cathode which is provided to a second main surface of the proton-conductive electrolyte membrane (Wong, [0030] – [0031], [0064], [0072] – [0073] and Figs. 1 and 6); 
supplying the pressurized hydrogen in the cathode to a hydrogen reservoir (Wong, [0078]); and 
 providing the hydrogen at the anode with a relative humidity prior to and during the voltage application (Wong, [0072]).

    PNG
    media_image1.png
    434
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    801
    media_image2.png
    Greyscale

As seen in Wong, an electrochemical hydrogen compression pump/cell comprises a membrane onto which an anode and cathode are provided on opposite surfaces. During hydrogen compression, hydrogen gas is humidified, supplied to the system and then electrolyzer to increase the pressure of the hydrogen (at the cathode) and can then be supplied to a hydrogen storage device.
Wong does not teach increasing the humidity of at least one of the anode and the cathode in the applying of the voltage when hydrogen with relative humidity of less than 100% is supplied to the anode.
Kutchcoskie teaches of an electrochemical cell utilizes for hydrogen isotope separation, but also that produces a hydrogen stream at increased pressure (Kutchcoskie, [0023], [0067], [0079] and Fig. 1).

    PNG
    media_image3.png
    668
    553
    media_image3.png
    Greyscale

Kutchcoskie additionally teaches the membrane needs to be hydrated for proton movement through the membrane and additionally teaches optimizing the membrane wetness to reduce the membrane resistance (Kutchcoskie, [0078] and [0120] – [0122]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as per Kutchcoskie so as to optimize the water content of the hydrogen gas streams in order to optimize the wetness of the membrane to reduce membrane resistance during hydrogen compression/separation.
As modified, Wong in view of Kutchcoskie do not teach increasing the humidity of the hydrogen supplied to the anode (chamber) when less than 100% relative humidity hydrogen is supplied to the anode of the electrochemical cell. 
Spurgeon teaches of water electrolysis of water vapor to produce hydrogen gas (Spurgeon, Abstract).
Spurgeon additionally teaches utilizing a water-saturated stream produces the highest current density and thus produces the highest amount of hydrogen from the cell (at a given voltage) such that a decrease in the water content at the anode decreases the current density more quickly than at the cathode (Spurgeon, [0050], [0054] – [0057] and Figs. 3-5).
Spurgeon teaches the desire to have a fully humidified gas supplied to the membrane in order to maintain hydration of the membrane, especially at higher temperatures where relative humidify of less than 100% leads to membrane dehydration (Spurgeon, [0067]).
Spurgeon further shows that the current density decreases at a given voltage as the humidity of the anode stream decreases (Spurgeon, Fig. 5), thus in relation to electrical resistance, to maintain the desired current density when the humidity to the anode is decrease, the voltage is required to be increased.
For example looking at Fig. 5 at 1.75 volts at the 95/95 to 80/95 curves, in order to increase the current density of the 80/95 back to the 95/95 level, the voltage is increased (see modified Fig. 5 below).

    PNG
    media_image4.png
    531
    709
    media_image4.png
    Greyscale

Thomassen teaches of hydrogen production by water electrolysis using water vapor at the anode (Thomassen, Abstract).
Thomassen additionally teaches that humidified air is supplied to the anode compartment such that a relative humidity above 75% is utilized to maintain membrane hydration during electrolysis (Thomassen, [0013] and [0031]).
Thomassen further teaches the equivalence of saturated and supersaturated anode gas streams in producing hydrogen within the system (Thomassen, [0013]).
In relation Spurgeon it would be obvious to one of ordinary skill in the art to maximize the water content within the anode gas inlet stream as per Thomassen in production of the desired hydrogen product.
Additionally in relation to Wong and Kutchcoskie one of ordinary skill in the art would be motivated to increase and/or maintain the relative humidity of the anode gas inlet stream at 100% as per Spurgeon and Thomassen in order to fully hydrate the membrane leading to a higher current density at a lower voltage (i.e. increased efficiency of the system) for hydrogen compression.
As Kutchcoskie teaches the equivalence of a humidifier and direct water injection into the feed to maintain/obtain the desired humidity (Kutchcoskie, [0120]), one of ordinary skill in the art would find obvious the increasing and stopping steps in relation to the relative humidity to optimize the hydrogen compression process by the introduction of water directly into the feed stream of the system.
As to claim 7, Wong in view of Kutchcoskie, Spurgeon and Thomassen teach to the method of claim 6.
Wong does not teach intermittently increasing the humidity at the anode and/or cathode during the voltage application.
Sturgeon teaches periodic misting the membrane with water (thus intermittently increasing the humidity at the anode and/or cathode) to maintain the water content of the membrane to reduce any drying effect of the membrane in order to maintain the cell efficiency (Sturgeon, [0064]).
Kutchcoskie additionally teaches utilizing direct water injection into the gas stream to maintain the desired humidity of the cell to mitigate an increase in the cell resistance during operation (Kutchcoskie, [0120]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as per Spurgeon and Kutchcoskie so as to intermittently increase the humidity within the cell to maintain the cell efficiency by maintaining the wetness of the membrane during operation.
As to claim 8, Wong in view of Kutchcoskie, Spurgeon and Thomassen teach to the method of claim 6.
As noted above, the increasing the humidity is an optional step if the relative humidify of the hydrogen steam supplied to the anode is 100%. As rejected above, one of ordinary skill in the art would find it obvious to utilize 100% relative humidity hydrogen supplied to the anode to allow for improved and/or mitigate reduced efficiency of the electrochemical cell. As such the method of claim 8 is optional to perform as it is predicated on an optional step from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759